SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1208
CA 13-00581
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


CIPRIANA MARTINEZ, PLAINTIFF-APPELLANT,

                     V                            MEMORANDUM AND ORDER

WILLIAM T. MURDOCK AND EMILY A. MURDOCK,
DEFENDANTS-RESPONDENTS.
(APPEAL NO. 2.)


LAW OFFICES OF MARC JONAS, UTICA (JASON D. FLEMMA OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

SANTACROSE & FRARY, ALBANY (ELISE CASSAR OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Oneida County (David
A. Murad, J.), entered January 7, 2013. The order, inter alia,
granted those parts of the motion of defendants for an order
compelling plaintiff to appear for a medical examination and affording
defendants an extension of time in which to file any “dispositive
motions”.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Martinez v Murdock ([appeal No. 1] ___ AD3d
___ [Nov. 15, 2013]).




Entered:   November 15, 2013                    Frances E. Cafarell
                                                Clerk of the Court